DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10, 11, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barco Oria et al (WO 2016/066223).
Regarding claim 1, Barco Oria et al teaches a cutter module (figs.1-3) to be used with a printing apparatus (fig.2), the cutter module comprising: 
a blade driving mechanism (3 figs.1-5); and 
a rotary cutting blade (2 figs.1-5) driven by the blade driving mechanism, wherein the blade driving mechanism (3) comprises: 
a clutch mechanism (10 figs.4,5,2,3) selectively to enable the blade driving mechanism to drive the rotary cutting blade in a forward cutting direction or a backward direction (paragraphs 0013, 0020-0035).

Regarding claim 2, Barco Oria et al further teaches wherein, when the clutch mechanism (10 figs.4,5,2,3) enables the blade driving mechanism (3) to drive the rotary cutting blade (2) in the backward direction, the cutter module is urged to rotate towards a parking position and away from a cutting position (paragraphs 0020-0035, figs.2-5).

Regarding claim 3, Barco Oria et al further teaches wherein: the blade driving mechanism (3 figs.1-5) comprises a gear (8,7 figs.1-5) operatively connected to the clutch mechanism (10 figs.4,5,2,3) and the rotary cutting blade (2); the gear (8) is mounted on a gear shaft (9); and the clutch mechanism (10) engages with the gear (8) and comprises a clutch base (portion of 10 contacting 9 figs.2-5) to be mounted onto the gear shaft (paragraphs 0013,0020-0035, figs.2-5. see the clutches discussed).

Regarding claim 4, Barco Oria et al further teaches wherein the rotational movement of the rotary cutting blade (2 figs.1-5) is enabled by rotational movement of the clutch base about the gear shaft (9) (paragraphs 0013,0020-0035, figs.2-5).

Regarding claim 5, Barco Oria et al further teaches wherein rotational movement of the gear (8 figs.2-5) in a first direction causes the rotational movement of the rotary cutting blade (2) in the forward cutting direction, and rotational movement of the gear (8) in a second direction causes the rotational movement of the rotary cutting blade in the backward direction (paragraphs 0013, 0020-0035, figs.2-5. see the clutches discussed).

Regarding claim 6, Barco Oria et al further teaches wherein a friction torque between the clutch base (portion of 10 contacting 9 figs.2-5) and the gear shaft (9 figs.2-5) against the rotational movement of the gear (8) about the gear shaft (9) in the second direction is such that, when the gear (8) is driven in the second direction by a driving mechanism (3) of the printing apparatus: the cutter module (2) is urged to rotate towards a parking position and away from a cutting position (i.e. disengaged); and the gear rotates in the second direction (paragraphs 0013, 0020-0035,figs.2-5, see the clutches discussed).

Regarding claim 7, Barco Oria et al further teaches wherein the friction torque between the clutch base (portion of 10 contacting 9 figs.2-5) and the gear shaft (9) against the rotational movement of the gear (8) about the gear shaft in the second direction is greater than a friction torque between the clutch base and the gear shaft (9) against the rotational movement of the gear about the gear shaft in the first direction (paragraphs 0013, 0020-0035,figs.2-5, see the clutches discussed).

Regarding claim 10, Barco Oria et al further teaches wherein the clutch mechanism (10 figs.2-5) comprises a first clutch structure to engage with a first engagement structure of the gear (portion of clutch 10, outer surface of 10, that engages the structure of gear 8, inner surface of 8, figs.4,5.Paragraphs 0013, 0020-0035).

Regarding claim 11, Barco Oria et al further teaches wherein the clutch mechanism (10 figs.2-5) comprises a second clutch structure to engage with a second engagement structure of the gear (portion of clutch 10, inner surface of 10, that engages portions of 9 in the structure of gear 8 figs.4,5. Paragraphs 0013, 0020-0035).

Regarding claim 13, Barco Oria et al teaches a printing system (figs.2,1,3) comprising: 
a cutting unit (1 figs.1-5) to cut printing media, the cutting unit comprising a rotary cutter (2 figs.1-5) and a cutter actuating mechanism (3 figs.1-5) to cause the rotary cutter to rotate, wherein: the cutter actuating mechanism (3) comprises a clutch (10 figs.2-5) selectively to enable the cutter actuating mechanism (2) to cause the rotary cutter to rotate in a forward direction or a backward direction (paragraphs 0013, 0020-0035).

Regarding claim 14, Barco Oria et al further teaches wherein, when the clutch (10 figs.2-5) enables the cutter actuating mechanism (3) to cause the rotary cutter (2) to rotate in the backward direction, the cutting unit is caused to rotate towards a resting position and away from an active position (paragraphs 0013, 0020-0035; figs.2-5).

Regarding claim 15, Barco Oria et al teaches a method to be used with a cutter module (figs.1-3) of a printing apparatus (fig.2), comprising: 
a driving mechanism (3 figs.1-5) of the printing apparatus causing the cutter module to move from a cutting position to a parking position (fig.2), and causing a rotary cutting blade (2 figs.1-3) of the cutter module to rotate in a backward direction during the movement, the backward direction being opposite to a forward cutting direction (paragraphs 0013, 0020-0035, figs.1-5).

Allowable Subject Matter
Claims 8, 9, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 03/15/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a driving mechanism or clutch that is able to cause a cutting blade to rotate in both a forward (cutting) direction and a backward direction. The blade's backward direction is a rotational movement) are not recited in the rejected claims 1, 13, and 15. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Note that the claimed limitation in claims 1,13, and 15 is in the alternatives of driving …. in a forward cutting direction or a backward direction.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615. The examiner can normally be reached General Schedule 9:00 am- 5:00 pm, IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HENOK D LEGESSE/Primary Examiner, Art Unit 2853